FILED
                            NOT FOR PUBLICATION                              JUN 17 2010

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



DAVID G. RIGGS,                                  No. 09-71516

              Petitioner,

  v.
                                                 MEMORANDUM **
J. RANDOLPH BABBIT,* Administrator,
Federal Aviation Administration,

              Respondent.



                     On Petition for Review of an Order of the
             National Transportation Safety Board, NTSB No. EA-5436

                             Submitted May 25, 2010 ***


Before:      CANBY, THOMAS, and W. FLETCHER, Circuit Judges.




       *
            J. Randolph Babbit is substituted for his predecessor, Lynne A.
Osmus, as Administrator of the Federal Aviation Administration, pursuant to Fed.
R. App. P. 43(c)(2).
       **    This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       ***
             The panel unanimously concludes this case is suitable for decision
without oral argument, and therefore denies Riggs’s request. See Fed. R. App. P.
34(a)(2).
      David G. Riggs petitions pro se for review of a final order of the National

Transportation Safety Board (“NTSB”) revoking his pilot certificate. We have

jurisdiction under 49 U.S.C § 1153(a). We must uphold the NTSB’s decision

unless it is arbitrary, capricious, an abuse of discretion, or not otherwise in

accordance with the law. Kolek v. Engen, 869 F.2d 1281, 1285 (9th Cir. 1989).

We deny the petition for review.

      The NTSB did not abuse its discretion when it determined that the severity

of Riggs’s violations warranted revocation of his pilot’s certificate. See id at 1285-

86 (finding no abuse of discretion in the NTSB’s revocation of a pilot’s certificate

where that pilot’s infractions were more severe than others who had received

suspensions); see also Administrator v. Oliveira and Morais, NTSB Order No. EA-

4995 (Sept. 17, 2002).

      Riggs’s remaining contentions are unpersuasive.

      PETITION FOR REVIEW DENIED.




                                            2                                     09-71516